Martin, J.,

delivered,the opinion of the court.
The defendant is appellant from a judgment of separation of bed and board. ■
This case, like most others of the kind, presents chiefly questions of fact. The record is voluminous, and the testimony multifarious and complicated. The district judge has taken a great deal of trouble in examining and weighing its different parts, and his judgment affords a lucid view of the facts on which the plaintiff grounds her claim, to a separation on account of violent and repeated acts of ill treatment and cruelty, which leave no hope of her finding, in the marital house, that tranquillity and peace which she had sought, and had a right to expect.
We concur in the conclusion to which the court below came, that her case entitles her to a judgment of separation.
With regard to the amount of property which the court a qua, allotted to her, she seeks no redress at our hands, *63although her claim has been very much reduced. The defendant and appellant’s counsel have not enabled us to discover that any injury has been done to him. \
■ It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.